Citation Nr: 1604937	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Southeast Texas Soldiers Advocates


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from April 1963 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 the Board remanded this case for further development and it has now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in July 2014.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In December 2015, the Veteran responded that he desired to testify at another Board hearing, by video conference.  As the Veteran has requested a new hearing on this matter, the claims file must be remanded to the RO so that a hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest available opportunity.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




